DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 3-11, 13-17, and 20 are pending in the application.  Claims 2, 12, 18, and 19 have been canceled.  Claims 13, 14, and 20 have been withdrawn from consideration.  Claims 1, 3, 8, 9, 15, and 16 have been amended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-11, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Austin (US 2005/0240254 A1) in view of Kelley (US 2010/0069852 A1) and Gunderson (US 2007/0208350 A1).
Regarding claim 1, Austin discloses (Figures 1-9) a stent delivery system (10), comprising: an outer shaft (80) having a distal end region and an inner surface defining a lumen extending therein; an inner shaft (12) extending at least partially within the lumen of the outer shaft, the inner shaft having a stent receiving region (14) disposed 
Austin fails to disclose that the member is braided.  However, Austin discloses that the member (64) is at least partially constructed of one or more materials capable of providing an amount of elastic deformation sufficient to allow the member to be rolled back over the sheath (40; paragraph 0092).  Austin further fails to disclose that the outer shaft extends over an entire length of the braided member and extends distally to a distal tip (18) fixed to a distal end of the inner shaft (12) in a delivery configuration. 
In the same field of endeavor, Kelley teaches (Figures 1A-1C) a stent delivery system comprising a braided member (30; paragraph 0016) positioned radially outward from the outer surface of the stent.  Kelley teaches that the braided member is configured to constrain the stent in a collapsed position for delivery to a target site.  Kelley teaches that actuation of the delivery system exposes the stent from the braided member.  Kelley teaches that the braided member (30) is further configured to conform 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the member disclosed by Austin to be made of a braided material, as taught by Kelley.  This modification would provide a material that constrains the stent in a collapsed position for delivery to a target site and conforms to the distal surface of the sheath such that the braided member slides smoothly over the sheath during deployment of the stent at the target site (Kelley, paragraphs 0016-0017).
	In the same field of endeavor, Gunderson teaches (Figures 1-7C) a stent delivery system (320), comprising: an outer shaft (324) having a distal end region and an inner surface defining a lumen extending therein; an inner shaft (326) extending at least partially within the lumen of the outer shaft, the inner shaft having a stent receiving region disposed along a distal end region thereof, a stent (38) disposed along the stent receiving region, the stent having an outer surface; a membrane member (321) positioned radially outward from the outer surface of the stent and radially inward from the inner surface of the outer shaft, the member being attached to an outer surface of the inner shaft proximal of the stent (at 323; paragraph 0049).  Gunderson teaches that the outer shaft (324) extends over an entire length of the membrane member and extends distally to a distal tip (Figure 1) fixed to a distal end of the inner shaft in a delivery configuration.  Gunderson teaches that the outer shaft is coupled to a pull-back actuator (80), which includes a lever (86).  The lever (86) permits the user to retract the outer shaft using one hand (e.g., using a thumb) freeing the other hand for steadying 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the outer shaft to extend over an entire length of the braided member and to extend distally to a distal tip fixed to a distal end of the inner shaft in a delivery configuration, and to be coupled to a pull-back actuator in the handle such that longitudinal retraction of the outer shaft relative to the inner shaft exposes the stent, as taught by Gunderson.  This modification would permit the user to retract the outer shaft using one hand (e.g., using a thumb) freeing the other hand for steadying the system elsewhere (Gunderson, paragraph 0031).
Regarding claim 3, Austin in view of Kelley and Gunderson teaches (Austin, Figures 1-3) that the braided member (64) includes a proximal end and a distal end, and wherein the proximal end of the braided member is attached to the outer surface of the inner shaft (at 70) wherein the distal end is attached to the first end of each of the plurality of tether members (71).
Regarding claim 4, the braided member (64) taught by Austin in view of Kelley and Gunderson (Austin, Figures 1, 2, 4, 5, and 7) is capable of spacing the inner surface of the outer shaft (80) radially away from the outer surface of the stent (30).
Regarding claim 5, Austin in view of Kelley and Gunderson teaches that the braided member exerts a radially compressive force along the stent (Kelley, paragraph 0016).
Regarding claim 6, Austin in view of Kelley and Gunderson teaches (Austin, Figures 4-6) that retracting the outer shaft (80) slides the inner surface of the outer shaft 
Regarding claim 7, Austin in view of Kelley and Gunderson teaches (Austin, Figures 1 and 2) that the braided member (64) includes a proximal end region (62), and wherein the proximal end region includes a tapered portion (at ring/weld/bond 70) tapering to a smaller diameter in a proximal direction (Austin, paragraph 0086).
Regarding claim 8, Austin in view of Kelley and Gunderson teaches that the braided member (64) includes a longitudinal axis (at 18) and a length measured along the longitudinal axis from a proximal end (62) of the braided member to a distal end of the braided member (at junction of tether members 71), and wherein the braided member is capable of axially compressing along the longitudinal axis as the outer shaft is retracted in a proximal direction such that the length of the braided member is reduced (as the braided member 64 wraps around distal end 42 of sheath 40; Austin, Figures 4 and 5).
Regarding claim 9, Austin in view of Kelley and Gunderson teaches (Austin, Figures 4-6) that retraction of the outer shaft (80) uncovers at least a portion of the braided member (64), and wherein the uncovered portion of the braided member expands radially outward (wrapping around distal end 42 of sheath 40) as the outer shaft is retracted.
Regarding claim 10, Austin in view of Kelley and Gunderson teaches (Austin, Figures 4-6) that retraction of the outer shaft (80) retracts the plurality of tether members (71) in a proximal direction, and wherein retraction of the tether members folds the braided member back on itself (Austin, paragraph 0092).

Regarding claim 15, Austin discloses (Figures 1-9) a stent delivery system (10), comprising: an outer shaft (80) having a distal end region, an inner surface and a lumen extending therein; an inner shaft (12) extending at least partially within the lumen of the outer shaft, the inner shaft having a stent receiving region (14) disposed along a distal end region thereof, wherein the inner shaft is designed to translate longitudinally relative to the outer shaft; a stent (30) disposed along the stent receiving region, the stent having an outer surface, wherein the stent is configured to shift from a first radially collapsed configuration (Figures 1, 2, 4, 5, 7) when subjected to a radially constraining force to a radially expanded configuration (Figure 6) when free of the radially constraining force; a sleeve (64) positioned between the outer surface of the stent (30) and the inner surface of the outer shaft (80); and one or more tether members (71) coupled to the sleeve (64) and extending therefrom (Figure 3), wherein longitudinal retraction of the outer shaft (80) relative to the inner shaft (12) exposes the stent from the member (Figures 4-6; paragraphs 0092 and 0095); and wherein each of the one or more tether members (71) includes a first end directly attached to a distal end of the sleeve (64) and a second end directly attached to the outer shaft (80; Figure 3).

In the same field of endeavor, Kelley teaches (Figures 1A-1C) a stent delivery system comprising a braided sleeve (30; paragraph 0016) positioned radially outward from the outer surface of the stent.  Kelley teaches that the braided sleeve is configured to constrain the stent in a collapsed position for delivery to a target site.  Kelley teaches that actuation of the delivery system exposes the stent from the braided sleeve.  Kelley teaches that the braided sleeve (30) is further configured to conform to the distal surface of the cap (26) attached to the distal end of the sheath (40) such that the braided member smoothly slides over the cap (paragraph 0017).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the member disclosed by Austin to be made of a braided material and to radially compress the stent in the first configuration, as taught by Kelley.  This modification would provide a material that maintains the stent in a collapsed position for delivery to a target site and conforms to the distal surface of the sheath such that the braided member slides smoothly over the sheath during deployment of the stent at the target site (Kelley, paragraphs 0016-0017).

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the outer shaft to extend over an entire length of the braided member and to extend distally to a distal tip fixed to a distal end of the inner shaft in a delivery configuration, and to be coupled to a pull-back actuator in the handle such that longitudinal retraction of the outer shaft relative to the inner shaft exposes the stent, as taught by Gunderson.  This modification would permit 
Regarding claim 16, the braided member (64) taught by Austin in view of Kelley and Gunderson (Austin, Figures 1, 2, 4, 5, and 7) is capable of spacing the inner surface of the outer shaft (80) radially away from the outer surface of the stent (30).
Regarding claim 17, Austin in view of Kelley and Gunderson teaches (Austin, Figures 4-6) that retracting the outer shaft (80) slides the inner surface of the outer shaft along an outer surface of the braided member (braided member 64 within sheath 40; Austin, paragraphs 0092 and 0095).

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-11, and 15-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The Gunderson reference is newly cited to address the new claim limitation regarding the outer shaft extending over an entire length of the braided member and extending to a distal tip.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN D KNAUSS whose telephone number is (571)272-8641. The examiner can normally be reached M-F 12:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/C.D.K/Examiner, Art Unit 3771 

/DARWIN P EREZO/Supervisory Patent Examiner, Art Unit 3771